NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-1041

                       WUXI MULTIMEDIA LIMITED and
              ORIENT POWER (WUXI) DIGITAL TECHNOLOGY, LTD.,

                                                      Plaintiffs-Appellants,

                                           v.

                    KONINKLIJKE PHILIPS ELECTRONICS, N.V.
            (doing business as Philips Intellectual Property and Standards),

                                                      Defendant-Appellee,

                                          and

                               SONY CORPORATION,

                                                      Defendant-Appellee,

                                          and

                             PIONEER CORPORATION,

                                                      Defendant-Appellee,

                                          and

                                 LG ELECTRONICS,

                                                      Defendant-Appellee.

        Anton N. Handal, Handal & Associates, of San Diego, California, argued for
plaintiffs-appellants.

       William J. Kolasky, Jr., Wilmer Cutler Pickering Hale & Dorr LLP, of Washington,
DC, argued for all defendants-appellees. With him on the brief for Koninklijke Philips
Electronics, N.V. were A. Stephen Hut, Jr. and Jonathan G. Cedarbaum. On the brief
for Sony Corporation were Joseph Kattan, Gibson, Dunn & Crutcher LLP, of
Washington, DC; and Christopher D. Dusseault, of Los Angeles, California. On the brief
for Pioneer Corporation were Jeffrey S. Davidson, Alexander F. MacKinnon, and Corey
C. Watson, Kirkland & Ellis LLP, of Los Angeles, California. On the brief for LG
Electronics were H. Stephen Harris, Jr., Jones Day, of Atlanta, Georgia; and David R.
Clark, Higgs, Fletcher & Mack LLP, of San Diego, California.

Appealed from: United States District Court for the Southern District of California

Judge Dana M. Sabraw
                    NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-1041

                       WUXI MULTIMEDIA LIMITED and
              ORIENT POWER (WUXI) DIGITAL TECHNOLOGY, LTD.,

                                                      Plaintiffs-Appellants,

                                           v.

                    KONINKLIJKE PHILIPS ELECTRONICS, N.V.
            (doing business as Philips Intellectual Property and Standards),

                                                      Defendant-Appellee,

                                          and

                               SONY CORPORATION,

                                                      Defendant-Appellee,

                                          and

                             PIONEER CORPORATION,

                                                      Defendant-Appellee,

                                          and

                                 LG ELECTRONICS,

                                                      Defendant-Appellee.

                                 Judgment


ON APPEAL from the United States District Court for the Southern District of California

in CASE NO(S) 04-CV-01136.
This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON and PROST, Circuit Judges, and ZAGEL, District Judge.) ∗


                            AFFIRMED. See Fed. Cir. R.36


                                        ENTERED BY ORDER OF THE COURT


DATED: June 5, 2008        _             /s/ Jan Horbaly
                                        Jan Horbaly, Clerk




∗
  Honorable James B. Zagel, District Judge, United States District Court for the
Northern District of Illinois, sitting by designation.